DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5-6, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verly et al. (“Catecholamines profiles at diagnosis: Increased diagnostic sensitivity and correlation with biological and clinical features in neuroblastoma patients,” Published 04 January 2017, DOI: 10.1016/J.EJCA.2016.12.002), hereinafter Verly.

	In regards to claim 5, Verly discloses a method wherein the subject is an infant under 12 months of age (pediatric patients; <18 months) (see section 2.1. Patients; see Table 1).
	In regards to claim 6, Verly discloses a method wherein the detection of neuroblastoma comprises: detection of the presence or absence of the neuroblastoma in the subject (see section 3.1. Catecholamine metabolites and clinical parameters on p. 237); risk prediction of the neuroblastoma in the subject (see Risk Group in Table 1 on 3.2. Catecholamine metabolites distribution in INSS stages); prognosis determination of the neuroblastoma in the subject (p. 241, col. 2, para. 2; p. 242, col. 1, para. 4); and/or monitoring of a therapeutic effect (monitoring response to therapy) on the neuroblastoma present in the subject (p. 242, col. 1, para. 4).
	In regards to claim 15, Verly discloses method for evaluating efficacy of a neuroblastoma therapy (monitoring response to therapy) (p. 242, col. 1, para 4), the method comprising: measuring a urinary tumor marker in a urine sample derived from an animal with a neuroblastoma, the animal having undergone a treatment with a test therapeutic agent or therapy by measuring: at least one urinary tumor marker selected from Group (A) as follows: (A) 3-methoxytyramine (3MT) (abstract; p. 236, col. 1, para. 2; see figure 1), and measuring at least one urinary tumor marker selected from Group (B) as follows: (B) vanillylmandelate (vanillylmandelic acid (VMA)) (abstract; p. 236, col. 1, para. 2; see figure 1; and evaluating efficacy of the test therapeutic agent or therapy on the neuroblastoma based on the measurement results (monitoring response to therapy) (p. 242, col. 1, para 4).
Claims 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al. ("Clinical validation of urine 3-methoxytyramine as a biomarker of neuroblastoma and comparison with other catecholamine-related biomarkers," publ. 22 May 2016), hereinafter Lam.
In regards to claim 8, Lam discloses an apparatus for detecting a neuroblastoma, the apparatus comprising: a measuring unit which is configured to measure a urinary 
In regards to claim 12, Lam discloses an apparatus wherein the measuring unit comprises a liquid chromatography-mass spectrometer (high-performance liquid chromatography) (abstract; see Laboratory Methods on p. 266).
	In regards to claim 13, Lam discloses a kit (Clinrep Metanephrines in Urine
kitset) for detecting a neuroblastoma, the kit comprising: a means for measuring at least one urinary tumor marker (HPLC) (abstract) selected from Group (A) as follows: (A) 3-methoxytyramine sulfate (MTY) (abstract); and a means for measuring at least one urinary tumor marker selected from Group (B) as follows: (B) vanillylmandelate (4-hydroxy-3-methoxymandelic acid (HMMA)) (abstract; p. 265, col. 1, para. 1; see figure 3), homovanillate (homovanillic acid (HVA)) (p. 265, col. 1, para. 1; see figure 3).
	In regards to claim 14, Lam discloses a kit which is a mass spectrometry reagent kit (Clinrep Metanephrines in Urine kitset) (abstract; see Laboratory Methods on p. 266).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Verly as applied to claim 1 above, and further in view of Wang et al. (US 2017/0003294), hereinafter Wang.
In regards to claim 7, Verly provides a citation showing that determination of metabolites in urine by liquid chromatography (high-performance LC) is known in the art (see citation 12, Stroomer AE).
However, Verly’s disclosure is silent on a method wherein the urinary tumor marker is measured by liquid chromatography-mass spectrometry (LC/MS).
	Wang discloses the analogous art of methods and systems for diagnosing diseases and monitoring their progression and therapeutic responses by detecting a presence or absence of one or more substances in a sample (abstract) including bladder cancer (para. [0124]). Wang teaches that mass spectrometry is an analytical technique that can be used for identifying the amount and type of chemicals present in a sample and lists liquid chromatography-mass spectrometry (LC-MS) as one of several options available to one with ordinary skill in the art and can be utilized as tools in clinical laboratories for disease screening, diagnosis of disease and metabolic disorders, monitoring of drug therapy, identifying drug toxicity and poisoning, and discovering new biomarkers (para. [0034]).
.

Allowable Subject Matter
Claims 2-4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regards to claim 2, Verly is silent on a method wherein at least three of the Group (A) urinary tumor markers and/or at least three of the Group (B) urinary tumor markers are measured.
	In regards to claim 3, Verly is silent on a method wherein the Group (B) urinary tumor marker comprises at least 2-hydroxy-3-methylvalerate.
	In regards to claim 4, Verly is silent on a method wherein the group (A) urinary tumor marker comprises at least 3-methoxytyramine sulfate.
	In regards to claim 9, Lam is silent on an apparatus wherein, when the at least one Group (A) urinary tumor marker level is higher than the reference level or the previous measured value, the determining unit determines that the subject is positive for a neuroblastoma other than stage 4S neuroblastoma, or is at risk for the neuroblastoma, and wherein, when the at least one Group (A) urinary tumor marker 
	In regards to claim 10, Lam is silent on an apparatus wherein the measuring unit measures at least three of the Group (A) urinary tumor markers and/or measures at least three of the Group (B) urinary tumor markers.
In regards to claim 11, Lam is silent on an apparatus wherein the comparing unit compares a calculated objective variable resulting from multivariate analysis of the measured values of the urinary tumor marker measured by the measuring unit with a reference level obtained from a cancer examination model in the multivariate analysis, or with a previous calculated objective variable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797